RENDERED: SEPTEMBER 4, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                            NO. 2019-CA-000986-MR


CONNIE DALE BAKER                                                 APPELLANT



                 APPEAL FROM BOYLE CIRCUIT COURT
v.              HONORABLE DARREN W. PECKLER, JUDGE
                      ACTION NO. 92-CR-00089



COMMONWEALTH OF KENTUCKY                                            APPELLEE



                                    OPINION
                                   DISMISSING

                                   ** ** ** ** **

BEFORE: CALDWELL, DIXON, AND L. THOMPSON, JUDGES.

CALDWELL, JUDGE: Connie Dale Baker seeks review of an order denying

relief on a motion he filed pursuant to Kentucky Rules of Criminal Procedure

(RCr) 10.10 and another motion seeking to withdraw a guilty plea he entered in

1993. As this Court lacks jurisdiction, an indispensable party was not named, and

this matter is moot, we dismiss.
                                       FACTS

             Connie Dale Baker was tried and convicted of various felony offenses

in the Boyle Circuit Court in 1993 and was sentenced to a total concurrent sentence

of imprisonment for life without the benefit of parole for twenty-five years. On

direct appeal, the Kentucky Supreme Court affirmed his convictions and sentences.

             As he neared having served twenty-five years and was anticipating

parole eligibility, Baker was informed by the Department of Corrections that he

would not be eligible for some additional twelve years as the parole eligibility of

his various sentences must be “stacked.” He filed various challenges to this

incorrect interpretation, amongst them the motions on appeal in the instant case—a

motion to withdraw his guilty plea and a motion to correct a clerical error pursuant

to RCr 10.10.

             During the pendency of this matter, Baker actually received the relief

he sought here when another pleading he had filed in the Franklin Circuit Court, a

petition for declaration of rights, caused the Department of Corrections to conduct

an audit of his parole eligibility calculation which resulted in identification of the

calculation error. Baker was given a parole hearing in August of 2019, at which

time parole was deferred for sixty months.




                                          -2-
                                           ANALYSIS

      1. Mootness

                 When during the pendency of an appeal, circumstances change such

that the relief sought via the appeal is superfluous or otherwise granted, such as

here, the appeal becomes moot.

                 The general rule is, and has long been, that “where,
                 pending an appeal, an event occurs which makes a
                 determination of the question unnecessary or which
                 would render the judgment that might be pronounced
                 ineffectual, the appeal should be dismissed.” Louisville
                 Transit Co. v. Dep’t of Motor Transp., 286 S.W.2d 536,
                 538 (Ky. 1956); Choate v. Koorsen Protective Services,
                 Inc., 929 S.W.2d 184 (Ky. 1996); Commonwealth,
                 Kentucky Bd. of Nursing v. Sullivan Univ. Sys., Inc., 433
S.W.3d 341 (Ky. 2014).

Morgan v. Getter, 441 S.W.3d 94, 99 (Ky. 2014).

                 We take judicial notice of the declaratory rights petition and the

resultant order of the Franklin Circuit Court.1 As recited in that Franklin Circuit

Court order, the Department of Corrections caused an audit to be conducted of

Baker’s parole eligibility upon receipt of the declaratory rights petition, which

resulted in the correction of the error he sought. Because the relief he requests

here was already received by him, this action is moot.




1
    19-CI-00157, Franklin Circuit Court, Division II.

                                                 -3-
      2. Lack of Jurisdiction

                The circuit court was without jurisdiction to entertain either of the

motions filed by Baker. RCr 8.10 requires that a motion to withdraw a guilty plea

be filed between the entry of the plea and the entry of final judgment; “[a]t any

time before judgment the court may permit the plea of guilty . . . to be withdrawn

and a plea of not guilty substituted.” (Emphasis added.) Of course, a circuit court

loses jurisdiction ten days after entry of the judgment and no longer is imbued with

jurisdiction to consider such a motion. Kentucky Rules of Civil Procedure (CR)

52.02.

                There was no clerical error which needed correction; a clerical error

involves an apparent error, such as an incorrect or missing date, a transcribing

error, or a mathematical error when calculating a judgment.2 There was no error of

any sort in the judgment. All error was in the Department of Corrections’

interpretation, not within the judgment. Again, as there was no error, clerical or

otherwise, in the judgment, the circuit court was without jurisdiction of any sort to

modify the judgment some twenty-six years after its entry.

                As the circuit court had no jurisdiction, this Court is likewise without

jurisdiction. “As the trial court did not have jurisdiction to adjudicate Appellant’s




2
    See Machniak v. Commonwealth, 351 S.W.3d 648, 652-54 (Ky. 2011).

                                             -4-
motion, this Court is similarly without jurisdiction to hear any appeal therefrom.”

Bush v. Commonwealth, 236 S.W.3d 621, 623 (Ky. App. 2007).

   3. Indispensable Party

             Failure to name an indispensable party, to wit, the Department of

Corrections in this matter, requires dismissal of the action, and it was error for the

circuit court not to so dismiss. Because the relief that Baker was seeking was an

order instructing the Department of Corrections to find he had become parole

eligible, the Department must have been a named party.

             In Mason v. Commonwealth, on direct appeal the Appellant raised

several errors related to trial and sentence. 331 S.W.3d 610 (Ky. 2011). In

discussing a sentencing error, the Supreme Court noted that it appeared the

Department of Corrections might have improperly classified the Appellant and

incorrectly calculated his parole eligibility. In holding that such error did not

involve the judgment of the circuit court, but rather the post-judgment decision-

making of the Department of Corrections, the Supreme Court stated,

             it is beyond dispute that a court generally should not
             issue an opinion or judgment against an entity that is not
             a party to the action or is not otherwise properly before
             the court. We decline, therefore, to order the Department
             of Corrections—which has not been made a party to this
             appeal and is not properly before us to either defend its
             action or to confess error—to take any affirmative action
             with regard to Mason’s offender classification or parole
             eligibility.


                                          -5-
Id. at 629.

              Thus, the same result here. Parole eligibility determinations are the

purview of the Department of Corrections, and, thus, they were an indispensable

party in this action challenging the determination of Baker’s parole eligibility. “It

is well-established that failure to name an indispensable party in the notice of

appeal results in dismissal of the appeal.” Slone v. Casey, 194 S.W.3d 336, 337

(Ky. App. 2006). Even if the other previously identified impediments to this

litigation were absent, this failure to include an indispensable party would require

dismissal.

                                   CONCLUSION

              We find that this matter is moot as the declaration of rights

contemporaneously filed by Baker successfully brought him the relief he sought in

the circuit court. We find that the circuit court had no jurisdiction to consider the

motions filed therein, and therefore this Court has no jurisdiction. Lastly, we find

that Baker failed to include an indispensable party when he did not name the

Department of Corrections. All of the above require dismissal. Therefore, we

hereby dismiss this appeal.



              ALL CONCUR.




                                          -6-
BRIEFS FOR APPELLANT:        BRIEF FOR APPELLEE:

Connie Dale Baker, pro se    Daniel Cameron
Burgin, Kentucky             Attorney General of Kentucky

                             Ken W. Riggs
                             Assistant Attorney General
                             Frankfort, Kentucky




                            -7-